Murphy, P. J., and Silverman, J.,
dissent in a memorandum by Murphy, P. J., as follows: In this action, a declaration is sought that, on January 1,1983, plaintiff APSI Monarch, Ltd. (APSI), validly assigned the instant lease to Monarch Data Corp. (Data). On February 15,1983, Data changed its name to Monarch Information Services, Inc. (Monarch), the other named plaintiff. Plaintiffs assert that, on June 15,1983, they asked the defendant landlord, 161 William Associates (Associates), to consent in writing to the assignment. Plaintiffs emphasize that, even though Associates refused to consent, it subsequently accepted rental payments for the months of June and July, 1983. It is plaintiffs’ contention that Associates thereby waived its right to challenge the assignment. 1 Associates, on the other hand, stresses that, under paragraph 11 of the lease, APSI agreed not to assign the lease without the written consent of the landlord. That paragraph also contained a “nonwaiver” clause. It permitted Associates to collect rent from an unapproved assignee, such as Monarch, without waiving the covenant that required the written consent to an assignment. 11 Because of the “nonwaiver” clause, Associates was contractually permitted to collect rent for June and July, 1983, but later to declare a default for the continuing breach (Pollack v Green Constr. Corp., 40 AD2d 996, affd 32 NY2d 720; Brainerd Mfg. Co. v Dewey Garden Lanes, 78 AD2d 365, app *1009dsmd 53 NY2d 701; Berkeley Assoc. Co. v Revere Garage Corp., NYLJ, Aug. 6, 1980, p 11, col 1 [App Term, 1st Dept]; Luna Park Housing Corp. v Besser, 38 AD2d 713). The cases cited by plaintiffs on the principle of waiver are distinguishable and are not controlling since the operative facts in those cases did not include “nonwaiver” clauses. (Atkin’s Waste Materials v May, 34 NY2d 422; Jefpaul Garage Corp. v Presbyterian Hosp., 92 AD2d 514; Malloy v Club Marakesh, 71 AD2d 614.) ¶ Plaintiffs’ other arguments on the waiver issue are also without merit. Plaintiffs assert that Monarch was physically present in the premises from the commencement of the lease. They note that Monarch and its predecessor, Data, guaranteed performance under the lease. They further note that Monarch made the rental payments commencing May, 1982. However, Associates only learned of the assignment on June 15, 1983 and it immediately objected thereto. Associates never relinquished its rights under paragraph 11 after it had learned of the assignment (21 NY Jur, Estoppel, Ratification and Waiver, § 96). Monarch’s activity prior to Associates’ knowledge of the assignment does not effectively establish waiver on Associates’ part after its knowledge of the assignment. H Accordingly, the order of the Supreme Court, New York County (Wallach, J.), entered September 2,1983, should be modified, on the law and the facts, by reinstating the complaint and by making a declaration in favor of the defendant. The order should be further modified by granting plaintiffs 10 days to cure their default through a reassignment of the lease. As modified, the order should otherwise be affirmed.